Order entered on July 30, 1968, granting motion to strike interrogatories modified, on the law and the facts, to the following extent: (a) so as to deny plaintiffs’ motion to strike interrogatories numbered 7,16,17, 22 and 23; (b) so as to deny the motion to strike interrogatories numbered 10 and 11 except to the extent those interrogatories seek information concerning adults in 1965 and kits in 1967; (e) so as to deny the motion to strike interrogatory numbered 19 insofar as made on behalf of respondent Northwest Mink Ranches, Inc.; (d) so as to strike interrogatory numbered 12 upon consent of the parties; and except as so modified the order appealed from is affirmed, with $30 costs and disbursements to defendants-appellants. These items relate to the complaint and the issues raised by the pleadings. In view of the unique nature of the litigation the items presently allowed are “ material and necessary ” within the fair intendment of CPLR 3101. Concur—Capozzoli, J. P., Tilzer, McGivern, Nunez and McNally, JJ.